Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 9, 2014

                                      No. 04-13-00870-CV

                                     Frank HERRERA, Jr.,
                                           Appellant

                                                v.

                 TEXAS STATE BOARD OF PLUMBING EXAMINERS,
                                  Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18829
                            Honorable Dick Alcala, Judge Presiding

                                         ORDER
        On September 3, 2014, this court received appellant’s brief. The brief violates Rule 38 of
the Texas Rules of Appellate Procedure in that it cites no authority, does not contain an index of
authorities, contains no record citations, and does not contain proof of service. See TEX. R. APP.
P. 38.1(c), (i), (k); id. R. 9.5(d)-(e). In addition, the brief does not contain a certificate of
compliance. See id. R. 9.4(i)(3). While substantial compliance with Rule 38 is sufficient, this
court may order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.
See TEX. R. APP. P. 38.9(a). We conclude that the formal defects described above constitute
flagrant violations of Rule 38.

        It is therefore ORDERED that appellant file an amended brief within twenty days from
the date of this order. If the amended brief does not correct the violations, we may strike the
brief and prohibit appellant from filing another. See TEX. R. APP. P. 38.9(a); see also id. R.
38.8(a)(1).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court